DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 05/16/2019 and 04/30/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
                                                 Claim Objections
Claims 2-6, 8 and 9 are objected to because of the following informalities:
Claim 1 recites the limitation “characterized in that”, even though the phrase “characterized in that” is acceptable to use, the word -comprising - or - including - is preferable to use in order to comply with the U.S. practice.
Claim 1 recites "it" in line 15. It is suggested to amend the claim language to read -- “the machine” -- for proper claim structure.                                                                                     Claim 1 recites "the duct" in line 1. It is suggested to amend the claim language to read -- “the connecting duct” -- to be consistent with the previous term. 
Claim 4 recites "the air feed device" in line 1. It is suggested to amend the claim language to read -- “the gas feed device” -- to be consistent with the previous term. 
Claim 5 recites "it" in lines 2 and 4. It is suggested to amend the claim language to read -- “the regulating device” -- for proper claim structure.                                                                                     

Claim 11 recites "a level of base product" in lines 4 and 8-9. This limitation is interpreted to be a typographical error and should recite -- the level of base product --.
Claim 12 recites "a pressure inside the second container" in lines 4-5. This limitation is interpreted to be a typographical error and should recite -- the pressure inside the second container --.
                                                                                                                
                                  Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
         Claim limitation “thermal treatment means” (claim 1) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “thermal treatment” without reciting sufficient structure to achieve the function.  
        Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification discloses:
The corresponding structure for “thermal treatment means” is “thermodynamic system adapted to run a thermodynamic cycle. See par. 41.

This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
         Claim limitation “regulating device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “regulating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
         Claim limitation “a control and drive unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “a control and drive” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
        Claim limitation “rotary element” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “rotary” without reciting 
        Claim limitation “a gas feed device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a gas feed” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
     Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Regulating device treated as meaning comprises the regulating device 11 comprises a gas feed device 11A which is a pump. See pars. 81 and 83.
“A control and drive unit” does not show the corresponding known structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation (see the rejection under 35 U.S.C. 112(b) below).
 A rotary element treated as meaning is composed of a plurality of radial blades 102. See par. 64.
A gas feed device treated as meaning a gas feed device 11A which is a pump. See par. 83.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).                                         

                                    Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) The written description fails to disclose the corresponding structure of “a control and drive unit”, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 9-10, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 1 recites the limitation “a control and drive unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For examination purpose the limitation is being considered as any controller which controls the system.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.

Claim 1 recites “the supply” in lines 5-6. There is antecedent basis for this limitation since there is no mention of “supply” before. For examination purposes, the limitation is being considered as --“a supply”--.
Claim 1 recites “the supply pressure” in line 4. There is antecedent basis for this limitation since there is no mention of “supply pressure” before. For examination purposes, the limitation is being considered as --“a supply pressure”--.
Claim 6 recites “the effect of the gas pressure” in line 3. There is antecedent basis for this limitation since there is no mention of “gas pressure” before. For examination purposes, the limitation is being considered as -- “an effect of a gas pressure” --.
Claim 6 calls for the limitation of "open configuration under the effect of the gas pressure" which is confusing as it is unclear what particular gas pressure is refereeing to. For examination purposes, the limitation is being considered as -- “open configuration under an effect of a gas pressure of the second container” --.
Claim 9 recites “the through aperture” in line 2. There is antecedent basis for this limitation since there is no mention of “through aperture” before. For examination purposes, the limitation is being considered as -- “a through aperture” --.
Claim 10 recites “the through aperture” in line 2. There is antecedent basis for this limitation since there is no mention of “through aperture” before. For examination purposes, the limitation is being considered as -- “a through aperture” --.
Claim 11 recites “the supply regulating device” in line 6, renders the claim indefinite because it is unclear whether this “the supply regulating device” is same as “regulating device mentioned in claim 1 or different. For examination purposes, the limitation is being considered as the same regulating device.
Claim 13 recites “the container” in line 10, renders the claim indefinite because it is unclear which container of the first or second container referring to. For examination purposes, the limitation is being considered as -- “the second container” --. 
Claims 2-21 are rejected based upon its dependency from claim 1. 
Claim 19 recites “regulating the speed of the liquid or semi-liquid base product and gas fed” in lines 1-2, renders the claim indefinite because it is unclear how the liquid or semi-liquid base product and gas speed is regulating?
For examination purposes, the limitation is being considered as -- “regulating the flow supply of the liquid or semi-liquid base product and gas fed”--.
Claims 2-21 are rejected based upon its dependency from claim 1. 

Due to the excessive and numerous indefinite issues, the Examiner requests that the applicant proof-read all claims for any remaining issues.

                                       Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -



Claims 1 and 12-21 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by COCCHI et al. (US 2014/0356494).                                        
In regards to claim 1, COCCHI discloses a machine (1, refer to Fig. 2) for making liquid or semi-liquid food products comprising: a frame (frame of machine 1; Fig. 1); a first container (supplying container 3) containing a liquid or semi-liquid base product (refer to par. 31); a second container (processing container 2) defining a processing chamber (8) for processing a base mixture made up of the liquid or semi-liquid base product and a gas (refer to par. 32); a stirrer (10, 12, mixing means) mounted inside the second container (2); 
        thermal treatment means (a thermal processing circuit, refer to par. 35) associated with the second container (2), acting in conjunction with the stirrer (10/12) to convert the base mixture inside the second container (2) into a finished liquid or semi-liquid product (refer to par. 32); a connecting duct (4) connecting the first container (3) to the second container (2) and configured to connect the first container (3) to the second container (2) in such a way as to allow the base mixture to be transferred to the second container (refer to par. 46); 
        a dispenser (11, dispensing means) connected to the second container (2) to allow dispensing the finished product (refer to par. 36); the machine being characterized in that it further comprises: at least one regulating device (5a/5, pump) for regulating the supply of base mixture to the second container (2) to regulate the supply pressure or flow rate of one between, or both (refer to pars. 11 and 139), the liquid or semi-liquid base product and the gas supplied through the duct (refer to par. 42); a (6) connected to the regulating device (5a, 5) to drive the regulating device (refer to par. 54).  
In regards to claim 12, COCCHI meets the claim limitations as disclosed in the rejection of claim 1. Further, COCCHI discloses comprising a sensor (measuring means 7 comprise one or more sensors; par. 57) for measuring a parameter representing a pressure inside the second container (refer to pars. 7, 57 and 148), the sensor being operatively associated with the control and drive unit (6) so that the latter receives a measurement of the parameter (refer to par. 65) representing a pressure inside the second container (2) measured by the sensor and the control unit (6) being configured to drive the supply regulating device (5/5a) for regulating the supply of at least one between the liquid or semi-liquid base product and the gas in such a way as to regulate the pressure (P*) or the flow rate (PO*) of the at least one between the liquid or semi- liquid base product and the gas as a function of the value of the parameter representing the pressure inside the second container (2) measured by the sensor (refer to pars. 11, 66, 71 and 148).  
In regards to claim 13, COCCHI discloses a method for operating a machine (refer to Fig. 2) as defined in claim 1, comprising the following steps: supplying base mixture from the first container (3) to the second container (2) through the duct (4); setting in rotation the stirrer (10/12) mounted inside the second container (2) and activating the thermal treatment means (a thermal processing circuit, refer to par. 35) associated with the second container (2) to convert the base mixture into a finished liquid or semi-liquid product (refer to par. 32), wherein the step of supplying the base mixture from the first container (3) to the second container (2) through the duct (4) comprises a step of (refer to par. 65) of the base mixture supplied to the container (2) so as to regulate the supply pressure or the flow rate of one between, or both (refer to par. 11), the liquid or semi-liquid base product and the gas (refer to par. 139, wherein to regulate (vary) the air inside the processing container, that is, in the ice cream product being produced, by regulating the pressure of the processing container; also pars. 66 and 71).  
In regards to claim 14, COCCHI meets the claim limitations as disclosed in the rejection of claim 13. Further, COCCHI discloses wherein the step of regulating a supply parameter (via pressure sensor; pars. 11 and 148) of the base mixture supplied to the second container (2) comprises a step of establishing a laminar or turbulent flow in the liquid or semi-liquid base product and/or gas (refer to par. 124, mixing the liquid and/or semi-liquid base products in said processing container 2).  
In regards to claim 15, COCCHI meets the claim limitations as disclosed in the rejection of claim 14. Further, COCCHI discloses wherein the step of regulating a supply parameter (via pressure sensor; pars. 11 and 148) of the base mixture supplied to the second container (2) comprises a step of regulating the supply pressure or flow rate of the liquid or semi-liquid base product and gas independently (refer to par. 138).  
In regards to claim 16, COCCHI meets the claim limitations as disclosed in the rejection of claim 13. Further, COCCHI discloses wherein the step of adjusting a supply parameter (adjusting pressure) of the base mixture comprises a step of: preparing a regulating device (pump 5/5a) comprising a rotary element (note: that in par. 48 states a peristaltic pump which is a rotor type pump typically consisting of 8-12 rotating rollers pinching a flexible tube and meeting the limitations of rotary element) mounted inside the first container (3) and configured to rotate about a vertical axis (as can be seen in Fig. 1) and to move the liquid or semi-liquid base product so as to feed the liquid or semi-liquid base product into the connecting duct (4); setting the rotary element in rotation to move the liquid or semi-liquid base product and to feed it into the connecting duct (refer to par. 46).  
In regards to claim 17, COCCHI meets the claim limitations as disclosed in the rejection of claim 16. Further, COCCHI discloses wherein the step of adjusting a supply parameter (adjusting pressure) of the base mixture comprises a step of: preparing a regulating device (pump 5/5a) comprising a gas feed device (means of the compressed air) configured to feed gas into the connecting duct (refer to par. 92) at a predetermined flow rate/pressure; regulating the flow rate/pressure of the gas fed by the gas feed device (refer to par. 92).  
In regards to claim 18, COCCHI meets the claim limitations as disclosed in the rejection of claim 17. Further, COCCHI discloses wherein the step of regulating the flow rate or pressure of the gas (refer to par. 138) fed by the gas feed device (means of the compressed air) comprises regulating the flow rate or pressure of the gas fed by the gas feed device independently of the base product (refer to par. 92).  
In regards to claim 19, COCCHI meets the claim limitations as disclosed in the rejection of claim 18. Further, COCCHI discloses wherein the step of regulating a supply parameter (adjusting pressure) of the base mixture comprises a step of regulating the pressure or flow rate of the gas fed by the gas feed device (means of the compressed air) and, simultaneously, by effect of the rotation of the rotary element (note: that in par. 48 states a peristaltic pump which is a rotor type pump typically consisting of 8-12 rotating rollers pinching a flexible tube and meeting the limitations of rotary element), regulating the speed of the liquid or semi-liquid base product and gas fed (controlling said supplying of the liquid base products through said connecting duct) into the connecting duct (4), (refer to par. 54).  
In regards to claim 20, COCCHI meets the claim limitations as disclosed in the rejection of claim 13. Further, COCCHI discloses wherein the step of adjusting a supply parameter (adjusting pressure) of the base mixture supplied from the first container (3) to the second container (2) through the duct (4) comprises a step of regulating the pressure or flow rate of one between the liquid or semi-liquid base product or the gas (refer to pars. 138-139), supplied through the duct (4), so as to adjust the ratio between the liquid or semi-liquid base product and the gas (refer to pars. 138-139).  
In regards to claim 21, COCCHI meets the claim limitations as disclosed in the rejection of claim 13. Further, COCCHI discloses wherein the step of adjusting a supply parameter (adjusting pressure) of the base mixture supplied from the first container (3) to the second container (2) through the duct (4) comprises a step of measuring a parameter (via pressure sensor) inside the second container (2) using a sensor in order to adjust the base mixture supply parameter as a function of the value measured by the sensor (refer to pars. 11, 66, 71 and 148).  
 
                                  Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over COCCHI et al. (US 2014/0356494) in view of Lutz (US 3,183,681).
In regards to claim 2, COCCHI meets the claim limitations as disclosed in the rejection of claim 1. Further, COCCHI discloses wherein the regulating device (5/5a) comprises a rotary element (note: that in par. 48 states a peristaltic pump which is a rotor type pump typically consisting of 8-12 rotating rollers pinching a flexible tube and meeting the limitations of rotary element) which is provided with a base portion (base portion of pump 5/5a), which is mounted inside the first container (3) to rotate about a vertical axis (as can be seen in Fig. 2) and which is configured to move the liquid or semi-liquid base product and to feed the liquid or semi-liquid base product into the connecting duct (4) by effect of the movement (refer to par. 46).  
          COCCHI does not explicitly disclose the rotary element having a plurality of radial blades extending from the base portion.
          Lutz discloses wherein the regulating device (pump 10/11) comprises a rotary element (rotating impeller wheel 11) which is provided with a base portion (base portion of pump 10) and a plurality of radial blades (rotating impeller wheel 11) extending from the base portion (refer to col.4, lines 14-18).  
           It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify COCCHI by including the rotary element having a plurality of radial blades extending from the base portion as taught by Lutz in order to run at peak efficiency and to attain the desired pressure in the freezing cylinder (refer to col.4, lines 14-18).                                                                                                        
In regards to claim 3, COCCHI meets the claim limitations as disclosed in the rejection of claim 2. Further, COCCHI discloses wherein the regulating device (5/5a) comprises a gas feed device (means of the compressed air) configured to feed gas into the connecting duct (4) at a predetermined flow rate/pressure (refer to par. 92).  
In regards to claim 4, COCCHI meets the claim limitations as disclosed in the rejection of claim 3, but fails to explicitly teach wherein the control and drive unit drives the air feed device and the rotary element independently of each other so as to independently regulate the supply pressure or flow rate of both the liquid or semi- liquid base product and of the gas.  
        Lutz discloses wherein the control and drive unit (control means) drives the air feed device (2b) and the rotary element (10/11) independently of each other so as to independently regulate the supply pressure or flow rate of both the liquid or semi-liquid base product and of the gas (refer to col.3, lines 62-68; col.1, lines 45-48).  
           It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify COCCHI by configuring the control and drive unit that drives the air feed device and the rotary element independently of each other (refer to col.3, lines 66-68).                                                                                                        
                                      
Claims 5-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over COCCHI et al. (US 2014/0356494) in view of Lutz (US 3,183,681), further in view of Mcbroom (US 2,951,504).
In regards to claim 5, COCCHI as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach wherein the regulating device comprises a valve which can be set to a closed configuration (Cl), where it prevents gas and liquid base product from flowing into the duct, and an open configuration (Al), where it allows gas and liquid base product to flow into the duct.  
         Mcbroom teaches an ice cream maker (refer to Fig. 1), wherein the regulating device comprises a valve (40) which can be set to a closed configuration (Cl), (as shown in Fig. 9A), where it prevents gas and liquid base product from flowing into the duct (passageways, 78, 80), and an open configuration (Al), (as shown in Fig. 9B), where it allows gas and liquid base product to flow into the duct (refer to col.6, lines 30-33). 
           It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify COCCHI by including a valve which set to be in a closed configuration, where it prevents gas and liquid base product from flowing into the duct, and an open configuration (Al), where it allows gas and liquid base product to flow into the duct as taught by Mcbroom in order to selectively blocking or releasing fluid (refer to col.3, lines 61-62).                                                                                                        
 In regards to claim 6, COCCHI as modified meets the claim limitations as disclosed in the rejection of claim 5. Further, Mcbroom teaches wherein the valve (40) is provided with a shutter (closure member 96) which is movable between the closed configuration (Cl), (as shown in Fig. 9A) and the open configuration (A1), (as shown in Fig. 9B) under the effect of the gas pressure (refer to col.5, lines 25-33; col.6, lines 1-9).  
In regards to claim 7, COCCHI as modified meets the claim limitations as disclosed in the rejection of claim 6. Further, Mcbroom teaches wherein the shutter (96) is configured in such a way that the shutter (96) is in the closed configuration (Cl), (as shown in Fig. 9A) when the gas pressure is below a predetermined value (slightly decreased) and the shutter is in the open configuration (Al), (as shown in Fig. 9B) when the gas pressure is above the predetermined value (refer to col.5, lines 25-33).  
In regards to claim 8, COCCHI as modified meets the claim limitations as disclosed in the rejection of claim 6, but fails to explicitly teach the limitations of claim 8. 
         Mcbroom teaches an ice cream maker (refer to Fig. 1), wherein further comprising a tubular supply element (74) and wherein the shutter is defined by a hollow, tubular rod (70) mounted movably inside the tubular supply element (74), the tubular supply element being provided with an inlet (opening 130, 128) for the gas and an inlet (82, 84) for the liquid or semi-liquid base product.
          It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify COCCHI by including a tubular supply element and wherein the shutter is defined by a hollow, tubular rod mounted movably inside the tubular supply element, the tubular supply element being provided with an inlet for the  (refer to col.3, lines 61-62).                                                                                                        
In regards to claim 9, COCCHI as modified meets the claim limitations as disclosed in the rejection of claim 8, but fails to explicitly teach wherein the rod is provided with at least one gasket adapted to close the through aperture for the gas and/or the liquid or semi- liquid base product.  
          Mcbroom further teaches wherein the rod (70) is provided with at least one gasket adapted to close the through aperture (82, 84, 88) for the gas and/or the liquid or semi-liquid base product (refer to col.3, lines 61-62, wherein means are provided for sealingly contacting the lower face 92 of the base 76 and thereby blocking fluid passage through the openings 82, 84 and 88).  
           It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify COCCHI by configuring the rod to be provided with at least one gasket adapted to close the through aperture for the gas and/or the liquid or semi-liquid base product as taught by Mcbroom in order to selectively mixing blocking or releasing fluid (refer to col.3, lines 61-62).                                                                                                        
In regards to claim 10, COCCHI as modified meets the claim limitations as disclosed in the rejection of claim 9. Further, Mcbroom further teaches wherein the rod (70) is provided with a first gasket (sealing means) adapted to close the through aperture (82, 84, 88) for the gas and with a second gasket (sealing means) adapted to close the through aperture for the liquid or semi-liquid base product (refer to col.3, lines 61-62, wherein means are provided for sealingly contacting the lower face 92 of the base 76 and thereby blocking fluid passage through the openings 82, 84 and 88).  
Claim 11 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over COCCHI et al. (US 2014/0356494) in view of LAZZARINI et al. (US 2015/0201645).
In regards to claim 11, COCCHI as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach the limitations of claim 11.
LAZZARINI teaches a machine (1) for making and dispensing ice creams (refer to Fig. 3), wherein comprising a sensor (9) for measuring a parameter representing a level of base product inside the first container (corresponding to container 2), (refer to par. 40), the sensor (9) being operatively associated with the control and drive unit (6) so that the latter receives a measurement of the parameter representing a level of base product inside the first container (2) measured by the sensor (9) and the control unit (6) being configured to drive the supply regulating device (9) in such a way as to regulate the pressure (P*) or the flow rate (PO*) of one between, or both, the liquid or semi-liquid base product and the gas, as a function of the value of the parameter representing a level of base product inside the first container (2), as measured by the sensor (refer to par. 40).  
           It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify COCCHI by including a sensor for measuring a parameter representing a level of base product inside the first container, the sensor being operatively associated with the control and drive unit so that the latter receives a measurement of the parameter representing a level of base product inside the first container as taught by LAZZARINI in order to detect a level of basic mixture or ice cream in the container 2 (refer to par. 40).                                                                                                        
 
                                              Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763